DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            TARAS KOVTUN,
                               Appellant,

                                     v.

                 PAUL BLUHM and TATIANA BLUHM,
                           Appellees.

                               No. 4D21-3000

                               [May 19, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sandra Bosso-Pardo, Judge; L.T. Case No.
502021SC005725XXXXMB.

   Andre G. Raikhelson of Law Offices of Andre G. Raikhelson, Boca
Raton, for appellant.

   Lauren N. Peffer of L. Turner Law, P.A., Delray Beach, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.